Title: Thomas Jefferson to Thomas B. Parker, 15 May 1819
From: Jefferson, Thomas
To: Parker, Thomas B.


          
            Monticello May 15. 19
          
          I thank you, Sir, for the pamphlet you have been so kind as to send me on the reveries, not to say insanities of Calvin & Hopkins; yet the latter, I believe, is the proper term. Mr Locke defines a madman to be one who has a kink in his head on some particular subject, which neither reason nor fact can entangle untangle. grant him that postulate, and he reasons as correctly as other men. this was the real condition of Calvin and Hopkins, on whom reasoning was wasted. the strait jacket alone was their proper remedy. you ask my opinion on this subject. but when we see so many Hopkinsonian religions in the world, all different, yet every one confident it is the only true one, a man must be very clear-sighted who can see the impression of the finger of God on any particular one of them. were I to be the founder of a new sect, I would call them Apiarians, and, after the example of the bee, advise them to extract the honey of every sect. my fundamental principle would be the reverse of Calvin’s, that we are to be saved by our good works which are within our power, and not by our faith which is not within our power. I salute you with respect and good-will.
          Th: Jefferson
        